Opinion filed May 13, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-20-00229-CV
                                 __________

                  CITY OF ODESSA, TEXAS, Appellant
                                        V.
   AIM MEDIA TEXAS, LLC D/B/A THE ODESSA AMERICAN,
                       Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                     Trial Court Cause No. B-20-02-0127-CV


                     MEMORANDUM OPINION
      This is an interlocutory appeal from the denial of a plea to the jurisdiction.
See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West Supp. 2020). AIM
Media Texas, LLC d/b/a The Odessa American is the daily newspaper for Odessa.
The newspaper filed suit against the City of Odessa seeking a writ of mandamus
under Section 552.321 of the Texas Government Code, a provision contained in the
Texas Public Information Act 1. See TEX. GOV’T CODE ANN. § 552.321 (West 2020).
The City filed a plea to the jurisdiction asserting that the newspaper failed to
adequately allege a right to relief under Section 552.321. After a hearing, the trial
court entered an order denying the plea to the jurisdiction. In a single issue, the City
challenges the denial. We affirm.
        “Sovereign immunity and its counterpart, governmental immunity, exist to
protect the State and its political subdivisions from lawsuits and liability for money
damages.” Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 655 (Tex.
2008). The State retains sovereign immunity from suit to the extent that immunity
has not been abrogated by the legislature.                   See Tex. Nat. Res. Conservation
Comm’n v. IT–Davy, 74 S.W.3d 849, 853 (Tex. 2002). Governmental immunity
operates like sovereign immunity to afford similar protection to political
subdivisions of the State, including counties, cities, and school districts. Harris
Cty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004) (citing Wichita Falls State Hosp. v.
Taylor, 106 S.W.3d 692, 694 n.3 (Tex. 2003)).
        Governmental immunity encompasses both immunity from suit and immunity
from liability. Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex.
2006); Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006). Immunity from
suit completely bars actions against governmental entities unless the legislature
expressly consents to suit. Reata Constr. Corp., 197 S.W.3d at 374. Immunity from
suit deprives the courts of subject-matter jurisdiction and thus completely bars the
plaintiff’s claims.       Wichita Falls State Hosp., 106 S.W.3d at 696.                        Because
sovereign/governmental immunity from suit defeats a trial court’s subject-matter
jurisdiction, it is properly asserted in a plea to the jurisdiction. Tex. Dep’t of Parks &

        1
         TEX. GOV’T CODE ANN. §§ 552.001–.376 (West 2020) (Texas Public Information Act). The Act
“guarantees access to public information, subject to certain exceptions.” Tex. Dep’t of Pub. Safety v. Cox
Tex. Newspapers, L.P., 343 S.W.3d 112, 114 (Tex. 2011). Public information includes information that is
collected, assembled, or maintained by or for a governmental body. GOV’T § 552.002(a).
                                                    2
Wildlife v. Miranda, 133 S.W.3d 217, 225–26 (Tex. 2004). Whether a court has
subject-matter jurisdiction is a legal question that we review de novo. Id. at 226;
Ector Cty. v. Breedlove, 168 S.W.3d 864, 865 (Tex. App.—Eastland 2004, no pet.).
      A plea to the jurisdiction can take two forms: (1) a challenge to the plaintiff’s
pleadings regarding its allegation of jurisdictional facts or (2) an evidentiary
challenge to the existence of jurisdictional facts. Miranda, 133 S.W.3d at 226–27.
The City is challenging the newspaper’s pleadings. In a pleadings challenge, the
plaintiff bears the burden of alleging facts that affirmatively demonstrate the trial
court’s jurisdiction. Id. at 226. “When a plea to the jurisdiction challenges the
pleadings, we determine if the pleader has alleged facts that affirmatively
demonstrate the court’s jurisdiction to hear the cause.” Id. We must accept as true
all factual allegations in the petition, construe the pleadings liberally, and look to the
pleader’s intent. Id. at 226–27.
      Section 552.321 “waives sovereign immunity for requestors seeking a writ of
mandamus to compel a governmental body to make information available for public
inspection under certain circumstances.” City of El Paso v. Abbott, 444 S.W.3d 315,
322 (Tex. App.—Austin 2014, pet. denied). Those circumstances are set out in
subsection (a):
            A requestor or the attorney general may file suit for a writ of
      mandamus compelling a governmental body to make information
      available for public inspection if the governmental body refuses to
      request an attorney general’s decision as provided by Subchapter G or
      refuses to supply public information or information that the attorney
      general has determined is public information that is not excepted from
      disclosure under Subchapter C.
GOV’T § 552.321 (footnotes omitted). The newspaper contends that it invoked the
trial court’s subject-matter jurisdiction to issue a writ of mandamus under
Section 552.321(a) because it alleged that the City had “refuse[d] to supply public
information.” We agree.
                                            3
      Our focus is whether the newspaper’s pleading alleged facts that affirmatively
demonstrated the district court’s subject-matter jurisdiction. See Abbott, 444 S.W.3d
at 322 (citing Miranda, 133 S.W.3d at 226).                   “By its plain terms,
[Section 552.321(a)’s] waiver of immunity for mandamus relief requires the
[governmental unit] to have ‘refuse[d]’ to supply public information.” City of
Galveston v. CDM Smith, Inc., 470 S.W.3d 558, 571–72 (Tex. App.—Houston [14th
Dist.] 2015, pet. denied) (citing Abbott, 444 S.W.3d at 324). “In this context,
‘refuse’ means ‘show or express a positive unwillingness to do or comply with.’”
Id. (citing Abbott, 444 S.W.3d at 324, which cites various dictionaries).
      The newspaper directs our attention to paragraphs 6, 14, and 25 of its first
amended petition. The newspaper alleged in paragraph 6 that, “[f]or months, the
City has refused to provide public documents in a timely manner to both the
[newspaper] and the public. These documents include police reports and probable
cause affidavits without redacting information that has always been considered
public information under Texas law.” The newspaper alleged in paragraph 14 that
the City “has taken several steps that have interfered with and violated with its duties
to promptly provide basic information regarding an arrest, an arrested person or a
crime.” In support of this allegation, the newspaper detailed five steps that it alleges
that the City has taken since August 2019:
      (1) Demanding freedom of information requests for all probable cause
          affidavits and police reports;
      (2) Redacting information that included public information that it was
          required to promptly produce under the Texas Public Information Act;
      (3) Having the City Attorney’s staff vet each request for public information
          relating to crimes and arrests;
      (4) Submitting all requests for public information to the Attorney General;
          and


                                           4
      (5) “[D]elaying the production of public information that obviously was not
          subject to any exception under the [Texas Public Information Act].”
The newspaper alleged in paragraph 25 that the City “has adopted policies and
practices that have caused the City to unlawfully ‘refuse[] to supply public
information.’”
      The City contends that the newspaper “has failed to show an instance where
[the City] refused to provide public information.” The City also contends that the
newspaper has pleaded conclusory allegations that are unsupported by factual
allegations. See Stephen F. Austin State Univ. v. Flynn, 228 S.W.3d 653, 660 (Tex.
2007) (conclusory statements in a pleading are insufficient to establish jurisdiction).
The City asserts that the newspaper was put on notice of what the City believed was
deficient with the newspaper’s pleadings by the City’s special exceptions. However,
the City’s special exceptions are not before us for consideration because the trial
court has not ruled on them. See Davis v. Angleton Indep. Sch. Dist., 582 S.W.3d
474, 481 (Tex. App.—Houston [14th Dist.] 2018, pet. denied) (noting that special
exceptions present nothing for appellate review in the absence of a ruling on them).
       The newspaper has sufficiently pleaded factual allegations in support of its
claim that the City “refuses to supply public information.” GOV’T § 552.321(a). A
component of the newspaper’s claims is the contention that the City is not providing
public criminal records in a timely manner. In this regard, the Texas Public
Information Act provides that, when the government receives a request for public
information, it must provide the information to the requestor “promptly,” which
means “as soon as possible under the circumstances, that is, within a reasonable time,
without delay.” Id. § 552.221(a). The Act further requires the government to make
public information “available to the public at a minimum during the normal business
hours of the governmental body” that possesses the information. Id. § 552.021.



                                          5
      The newspaper also alleges that the City has withheld requested “basic
information” that should not have been withheld and that it has redacted information
that should not have been redacted. In this regard, the government may withhold
requested information only as expressly provided by the Act. Id. § 552.006.
Furthermore, the newspaper included in its pleadings two examples of record
requests that it alleged that the City “unlawfully redacted.” Viewing the factual
allegations in the newspaper’s petition as true and construing the petition liberally
in support of the newspaper’s intent, we conclude that the newspaper has adequately
pleaded a claim for mandamus relief under Section 552.321. See Miranda, 133
S.W.3d at 226–27. We overrule the City’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the order of the trial court.



                                                JOHN M. BAILEY
                                                CHIEF JUSTICE

May 13, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            6